Title: To John Adams from François Adriaan Van der Kemp, 15 December 1816
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear Sir!
Oldenbarneveld 15 Dec. 1816.


ἀναπέτομαι δὴ πρὸσ ολυμπονπτερυγεσσι κούφαις— μ’ ἐπίβωτονκατὰ γειτόνας ποιήσεις.
And I was gratified by your condescending kindness—as to this I was chiefly indebted to that distinction, with which I was honored in your state—and even here—but with what pleasure I have accepted these favours, may you conclude from—hence—that—ornandus et tollendus sum—where and whenever you find it good—even, to carry me—hands and feet tied at the shrine of Monticello’s saint, no my Dear Sir! then it ought to be in your power, that He would treat me allways with such regard—with such an affection—as I have been honored with by you—and even this lure could not tempt me, to acquiese in such an unconditional surrender—as it was not feasible—that I could honour—that I could not love in that degree a stranger—as I was compelled—unwilling—willing—that man, whom I knew since 1780, If I must be given up, praÿ—bestow this last favour—bequeath me to your Noble Ladÿ—and endeavour to reconcile her to accept this boon.
Mr Jefferson proposed me a task—which I should be unwilling to undertake—and yet—I should see it with pleasure performed by another hand; although to me as well as to you the memorials of the Euang: are fully sufficient. I did never see any thing on this momentous subject—except—the life of Jesus—the best of men—by Hesz.—
It is not probable, that I shall obtain here in the wilderness an opportunity of seeing Du puis learned lucubrations—although your high encomium should tempt me—to peruse it with diligence—if it was only—to gather here and there a flower—but—I could not, even if I was persuaded, that I was fully competent to the task of such an Hurculean labour. yet I would not lay the hand at the plow. If I am not mistaken, our principles do not widely differ—but mÿ Christian system may be explained in a few lines, and I presume no human power can crush it. "The Gospel Doctrine is from above the purest—the most perfect morality—the certaintÿ of a life here after—of our resurrection—proved by an irresistible evidence the resurrection of Jesus—with the Fullest display of the mercy of our Bountiful Father. this is chiefly mÿ principles—
The outlines I sketched aimed to examine and destroy the sandÿ foundations, on which the bigotrÿ of orthodox believers and Infidels have reared their numerous systems—and I doubt not, or that of Du Puis too would contain a vast deal of straw and stubbles. So much—my Dear friend! I have not written in four weeks having suffered  pains—day and night—without sleep—without food—by a wounded leg—The high state of inflammation alarmed even my surgeon—but my vigorous constitution baffled every attack to destroy the machine—not even a shadow of a fever—during the period—while two or three would unquestionably have brought me low—If the healing continues—I shall—in a few days—be able to leave mÿ chair—and begin again to read—write—and think.—The pains were often so acute, and continued so long, that sometimes my intellectual powers were totally benumbed—How you would have admired my Dear Daughter—in seing—with what firmness bending over her father—and holding his leg—while the surgeon carved and dressed it—while that firmness was softened by her sympathising countenance—I know—you would have joined me—in doing justice to her feelings—you—who know the blessing of possessing a deserving child—Now I endeavour to recover gradually my exhausted strenght—To morrow—I ought to have gained more strenght—to morrow—I must celebrate mrs. v.d.k. accomplished fourtheenth lustre—then with a steady hand I must pledge her—I must grasp the sparkling glass—I will remember my honoured friends in Bay State—I shall anticipate the joyful prospects of Mount Wallaston’s Inhabitants—when their hall shall resound with John Quincÿ—and we shall cheerfully join in the choir.
Continue to favour me with your friendship—you doubt not that I shall remain—till I breathe no longer / My Dear friend! / Your most obliged friend


Fr. Adr vanderkemp.




